Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant’s representative Michael P. Furmanek (Reg. No. 58,495) on March 16, 2022.

Claims 7, 9 and 10 of the application have been amended as follows:

	Claim 7.	(Currently Amended)  An apparatus for obtaining residual gravity anomaly, comprising a first acquisition processor module, a first determination processor module, a second acquisition processor module, a third acquisition processor module and a fourth acquisition processor module, wherein
the first acquisition processor module is configured to acquire Bouguer gravity anomaly in a target region, wherein the Bouguer gravity anomaly comprises coordinates and field values of a plurality of sampling points in the target region;
the first determination processor module is configured to determine a first pre-set range corresponding to each sampling point in the target region;
the second acquisition processor module is configured to obtain a first regional field value of each sampling point by using a surface fitting method based on coordinates and field values of the sampling points within the first pre-set range corresponding to the each sampling point;
processor module is configured to traverse the target region to obtain a first regional gravity anomaly of the target region according to the first regional field value of each sampling point in the target region; and
the fourth acquisition processor module is configured to obtain a first residual gravity anomaly of the target region according to the Bouguer gravity anomaly and the first regional gravity anomaly,  
wherein the second acquisition processor module is configured to
perform surface fitting based on a coordinate and field value of a sampling point, and coordinates and field values of k first reference sampling points around the sampling point in the first preset range corresponding thereto, to obtain a gravity anomaly surface of a first region corresponding to the sampling point, wherein k is a positive integer and the sampling point is a center point of the first pre-set range corresponding thereto; and
substitute the coordinate of the sampling point into the gravity anomaly surface of the first region corresponding to the sampling point to obtain the first regional field value of the sampling point,
wherein each of the k first reference sampling points is a sampling point with a distance of m units in the x-axis direction from the sampling point corresponding to the first pre-set range; and/or,
each of the k first reference sampling points is a sampling point with a distance of m units in the y-axis direction from the sampling point corresponding to the first pre-set range,
wherein, m = 1, 2, K, i.

	Claim 9.	(Currently Amended)  The apparatus according to claim 7, further comprising a second determination processor module, a fifth acquisition processor module and a sixth acquisition processor module, wherein
the second determination processor module is configured to determine a second pre-set range corresponding to each sampling point in the target region, wherein the first pre-set range and the second pre-set range corresponding to the same sampling point are different;
the fifth acquisition processor module is configured to obtain a second regional field value of each sampling point by using a surface fitting method based on coordinates and field values of the sampling points in the second pre-set range corresponding to the each sampling point;
the third acquisition processor module is further configured to traverse the target region to obtain a second regional gravity anomaly of the target region according to the second regional field value of each sampling point in the target region;
processor module is further configured to obtain a second residual gravity anomaly of the target region according to the Bouguer gravity anomaly and the second regional gravity anomaly; and
the sixth acquisition processor module is configured to integrate the first residual gravity anomaly and the second residual gravity anomaly to obtain a third residual gravity anomaly of the target region.

	Claim 10.	(Currently Amended)  The apparatus according to claim 9, wherein the fifth acquisition processor module is further configured to
perform surface fitting based on the coordinate coordinates and field value of the sampling point and coordinates and field values of k second reference sampling points around the sampling point in the second preset range corresponding thereto, to obtain a gravity anomaly surface of a second region corresponding to the sampling point, wherein k is a positive integer and the sampling point is a center point of the second pre-set range corresponding thereto; and
substitute the coordinate of the sampling point into the gravity anomaly surface of the second region corresponding to the sampling point to obtain the second regional field value of the sampling point.

Allowable Subject Matter
Claims 1, 4-7, 9-10, and 16 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein,             
                m
                =
                1,2
                ,
                K
                ,
                i
            
         taken in combination with the other limitations of claim 1.
	Claims 4-6 are allowed by virtue of their dependence from claim 1.
	Claim 7 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 9-10 and 16 are allowed by virtue of their dependence from claim 7.



Examiner Comment
The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in 
view of applicant’s claim amendments and remarks.
The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863